DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/670,779 dated 3 June 2022, responding to the 3 March2022 Office Action provided in the rejection of claims 1-20, wherein claims 1, 4, 11, 13, and 17-19 have been amended, claims 5, 14, and 20 have been canceled, and new claims 21-23 have been added.
In light of Applicant’s arguments and the amendments to the claims, the objection to claims 18-20 as presented in the previous Office action has been withdrawn
Applicant’s arguments regarding the prior art rejections as presented in the previous Office action are considered moot in light of the new grounds of rejection.
Claims 1-4, 6-13, 15-19, and 21-23 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10 May 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Response to Arguments
Applicant’s primary argument is directed to:
(A)	Claim 1 is patentable under 35 U.S.C. 101 as not being directed to non-statutory subject matter. In particular, Applicant argues, with reference to paragraphs [0108] and [0113] of the instant specification, that the claims are directed to a specific improvement wherein memory allocation and reclamation is reduced by reusing a buffer, thus integrating into a practical application (see Applicant’s remarks, pages 9-10), and claims 11 and 17 are patentable for similar reasons.

Regarding (A), Examiner respectfully disagrees with this argument in part. While Examiner agrees that amended claims 1 and 11 are not directed to non-statutory subject matter, with regard to claim 17, the claim as a whole merely describes how to generally “apply” the concept of storing and retrieving values from buffers. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing memory allocation process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Therefore, this argument is unpersuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-13, 15-16, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, it is unclear what is meant when the last limitation recites “a different buffer that stores the second value.”  It is not clear if  “different” buffer should be “the second” buffer. The previous limitation cites storing the second value in a second buffer when first buffer does not have capacity. Further, it is not clear if the limitation “reusing the first buffer …” is meant to be contingent. The claim also recites that the second value is stored in the first buffer if it has capacity. If the second data is already in the first buffer, it is unclear if this means that the arrays are not reassigned. Applicant is requested to clarify the claim language.
Claims 11 and 21 is rejected as being indefinite for similar reasons as recited above.
The remaining claims, not specifically mentioned, are rejected for similar reasons as recited with regard to their base claim above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-17 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 17, the claim recites, in part, materializing fixed or variable length vectors, comprising first and second vectors, in a dataview for a machine-learning (ML) pipeline by cursoring over rows in the dataview to access a reference to at least one delegate function configured to compute the first and second vectors, the dataview comprising a non-materialized view of the fixed or variable length vectors. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 17 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 1 of viewing function data by cursoring over rows an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a “computer-readable medium having program instructions recorded thereon” that is executed by a “processing circuit” to perform a method, and “storing the first vector in a first buffer comprising a values array and an indices array”. The “computer-readable medium having program instructions recorded thereon” that is executed by a “processing circuit” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “storing the first vector in a first buffer comprising a values array and an indices array” amounts to insignificant post-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of a “computer-readable medium having program instructions recorded thereon” that is executed by a “processing circuit” to perform a method, and “storing the first vector in a first buffer comprising a values array and an indices array”. The “computer-readable medium having program instructions recorded thereon” that is executed by a “processing circuit” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. The “storing the first vector in a first buffer comprising a values array and an indices array” amounts to insignificant post-solution activity. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claim 18, the claim recites the additional limitation of selecting between (i) storing the first vector in the values array as a dense vector and (ii) storing the first vector in the values array and the indices array as a sparse vector, features which only further describe the insignificant post-solution activity of storing the first vector. Therefore, claim 18 does not include features that amount to significantly more than that idea.

Allowable Subject Matter
Claims 6-7, 9-10, 13, 15-16, and 22-23 are objected to as being subject to a 35 U.S.C. 101 rejection, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, claims 6-7, 9-10, 13, 15-16, and 22-23 also being rewritten to overcome the 35 U.S.C. 112(b) rejection as applied herein to claims 1-4, 6-13, 15-16, and 21-23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (U.S. 5,828,784) (Hereinafter Miyashita) in view of Karppanen, Jari Juhani (U.S. 9,274,861) (Hereinafter Karppanen), further in view of Stiles, David R. (U.S. 5,905,997) (Hereinafter Stiles), and further in view of Cok, Ronald Steven (U.S. 5,432,909) (Hereinafter Cok – art made of record).
As per claim 1, Miyashita discloses a method, comprising: 
retrieving a first value from fixed or variable length data (see for example Miyashita, this limitation is disclosed such that reference quantized data (i.e. claimed “first value”) is obtained (i.e. “retrieving”) from variable-length quantized data; col.6 lines {55}-{64}); 
storing the first value in a first buffer (see for example Miyashita, this limitation is disclosed such that the obtained reference quantized data is stored into a first buffer memory; col.6 lines {55}-{64}); 
retrieving a second value from the fixed or variable length data (see for example Miyashita, this limitation is disclosed such that additional quantized data (i.e. claimed “second value”) is obtained from the variable-length quantized data; col.6 lines {55}-{64}); 
storing the second value in a second buffer (see for example Miyashita, this limitation is disclosed such that the obtained additional quantized data is stored into a second buffer memory; col.6 lines {55}-{64}).
Although Miyashita discloses retrieving a first value from fixed or variable length data; storing the first value in a first buffer; retrieving a second value from the fixed or variable length data; and storing the second value in a second buffer, Miyashita does not explicitly teach reducing memory allocation and reclamation by reusing a first buffer to replace a first value with a second value in the first buffer when the first buffer has capacity to store the second value; and storing the second value in a second buffer when the first buffer does not have capacity to store the second value.
However, Karppanen discloses reducing memory allocation and reclamation by reusing a first buffer to replace a first value with a second value in the first buffer when the first buffer has capacity to store the second value (see for example Karppanen, this limitation is disclosed such that in the event an amount of data to be written for a message (i.e. “second value”) is smaller than a first buffer, then the data for the message is stored in the first buffer, having an end of message location that occurs before the end of the first buffer; col.4 lines {30}-{57}. If there is data already existing (i.e. “first value”) in a first buffer memory location and the message that said [first] data belongs to has completed reading, then the first buffer is released and said [first] data is overwritten by other [second] data of another message; col.2 lines {1}-{23}); and 
storing the second value in a second buffer when the first buffer does not have capacity to store the second value (see for example Karppanen, this limitation is disclosed such that in the event that the amount data to be written for a message exceeds the size of a first buffer, the data is written to a replacement/alternative buffer; col.4 line {58} – col.5 line {20}).
Miyashita in view of Karppanen is analogous art because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Miyashita by using first and second buffers for storing data depending on size of the first buffer as taught by Karppanen because it would enhance the teaching of Miyashita with an effective means of reducing the need for actively deleting or clearing data from a shared memory (as suggested by Karppanen, see for example col.16 lines {32}-{45}).
Although Miyashita in view of Karppanen discloses storing a first value in a first buffer, Miyashita in view of Karppanen does not explicitly teach that a first buffer comprises a first set of arrays, the first set of arrays comprising a first array and a second array.
However, Stiles discloses the limitation wherein a first buffer comprises a first set of arrays, the first set of arrays comprising a first array and a second array (see for example Stiles, this limitation is disclosed such that there are portions of a cache memory array (i.e. a first set of arrays) including a first portion of said cache memory array being associative for a first range of memory addresses, and a second portion of said cache memory array being associative for a second range of memory addresses; clm.12 and associated text).
Miyashita in view of Karppanen is analogous art with Stiles because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Miyashita in view of Karppanen by using memory arrays divided into array portions associated with memory ranges as taught by Stiles because it would enhance the teaching of Miyashita in view of Karppanen with an effective means of reducing cost and improving performance of memory operations (as suggested by Stiles, see for example col.1 lines {34}-{49}).
Miyashita in view of Karppanen, further in view of Stiles does not explicitly teach reusing a first buffer by reassigning a first set of arrays from a first buffer to a different buffer that stores a second value.
However, Cok discloses reusing a first buffer by reassigning a first set of arrays from a first buffer to a different buffer that stores a second value (see for example Cok, this limitation is disclosed such that a system then allocates a data destination buffer (i.e. a different buffer that stores a second value) and also allocates temporary buffers (i.e. a given temporary buffer corresponding to a first buffer) for transferring data through a processor. The system then initializes source, destination, length, pass and keep arrays (i.e. a first set of arrays). The processor then moves the data elements stored locally which must be consolidated into the complete data set for that processor into the destination at the proper location; col.9 lines {24}-{63})
Miyashita in view of Karppanen, further in view of Stiles is analogous art with Cok because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Miyashita in view of Karppanen, further in view of Stiles by consolidating arrays to a destination buffer via temporary buffers as taught by Cok because it would enhance the teaching of Miyashita in view of Karppanen, further in view of Stiles with an effective means of consolidating arrays simultaneously (as suggested by Cok, see for example col.9 lines {24}-{63})).
As per claim 2, Miyashita in view of Karppanen, further in view of Stiles, further in view of Cok discloses the method of claim 1 (see rejection of claim 1 above). 
Miyashita further discloses retrieving a third value from the fixed or variable length data (see for example Miyashita, this limitation is disclosed such that header data (i.e. claimed “third value”) is obtained from the variable-length quantized data; col.6 lines {55}-{64}); and
storing the third value in a third buffer (see for example Miyashita, this limitation is disclosed such that the obtained header data is stored in a third buffer; col.6 lines {55}-{64}).
Although Miyashita discloses storing the third value in a third buffer, Miyashita does not explicitly teach reusing the second buffer by replacing the second value with a third value in the second buffer when the second buffer is large enough to store the third value; and storing a third value in a third buffer when the second buffer is not large enough to store the third value.
However, Karppanen discloses reusing the second buffer by replacing the second value with a third value in the second buffer when the second buffer is large enough to store the third value (see for example Karppanen, this limitation is disclosed such that in the event an amount of data to be written for a message B (i.e. “third value”) is smaller than a second buffer, then the data for the message is stored in the second buffer, having an end of message location that occurs before the end of the second buffer; col.4 lines {30}-{57}. If there is data already existing (i.e. “second value”) in a second buffer memory location and the message that said [second] data belongs to has completed reading, then the second buffer is released and said [first] data is overwritten by other [third] data of another message; col.2 lines {1}-{23}); and 
storing a third value in a third buffer when the second buffer is not large enough to store the third value (see for example Karppanen, this limitation is disclosed such that there is a third buffer for writing data of messages to; col.7 lines {3}-{39}. In the event that the amount data to be written for a message exceeds the size of a buffer, the data is written to a replacement/alternative buffer (i.e. such a process reasonably corresponding to disclosed second and third buffers); col.4 line {58} – col.5 line {20}).
As per claim 4, Miyashita in view of Karppanen, further in view of Stiles, further in view of Cok discloses the method of claim 1, the first array comprising a first memory range and the second array comprising a second memory range (see for example Stiles, this limitation is disclosed such that there are portions of a cache memory array (i.e. a first set of arrays) including a first portion of said cache memory array being associative for a first range of memory addresses, and a second portion of said cache memory array being associative for a second range of memory addresses; clm.12 and associated text).
Regarding claim 11, it is a device claim having similar limitations cited in claim 1.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 12, it is a device claim having similar limitations cited in claim 2.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (U.S. 5,828,784) in view of Karppanen (U.S. 9,274,861), further in view of Stiles (U.S. 5,905,997), further in view of Cok (U.S. 5,432,909). as applied to claim 2 above, and further in view of Baskett et al. (U.S. 10,474,652) (Hereinafter Baskett).
As per claim 3, Miyashita in view of Karppanen, further in view of Stiles, further in view of Cok discloses the method of claim 2 (see rejection of claim 2 above), but does not explicitly teach the limitation wherein the first, second and third values are retrieved from rows in a first column in the fixed or variable length data.
However, Baskett discloses the limitation wherein the first, second and third values are retrieved from rows in a first column in the fixed or variable length data (see for example Baskett, this limitation is disclosed such that an array of received variable-width and fixed-width values correspond to a row index of a column of a database table; Abstract, clm.1 and associated text).
Miyashita in view of Karppanen, further in view of Stiles, further in view of Cok is analogous art with Baskett because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Miyashita in view of Karppanen, further in view of Stiles, further in view of Cok by retrieving data from rows of a column store database as taught by Baskett because it would enhance the teaching of Miyashita in view of Karppanen, further in view of Stiles, further in view of Cok with a more efficient database for data retrieval (as suggested by Baskett, see for example col.1 lines {19}-{25}).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (U.S. 5,828,784) in view of Karppanen (U.S. 9,274,861), further in view of Stiles (U.S. 5,905,997), further in view of Cok (U.S. 5,432,909) as applied to claim 1 above, and further in view of Harris et al. (U.S. 2015/0278759) (Hereinafter Harris).
As per claim 8, Miyashita in view of Karppanen, further in view of Stiles, further in view of Cok discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein a first value and a second value are retrieved while processing source data in a machine learning (ML) pipeline.
However, Harris discloses the limitation wherein a first value and a second value are retrieved while processing source data in a machine learning (ML) pipeline (see for example Harris, this limitation is disclosed such that through a workflow process using machine learning algorithms, data values for use in the machine learning algorithms are collected; paragraph [0092]). 
Miyashita in view of Karppanen, further in view of Stiles, further in view of Cok is analogous art with Harris because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Miyashita in view of Karppanen, further in view of Stiles, further in view of Cok  by collecting data during a workflow that uses machine learning algorithms as taught by Harris because it would enhance the teaching of Miyashita in view of Karppanen, further in view of Stiles, further in view of Cok  with an effective means of applying a process of feature selection (as suggested by Harris, see for example paragraph [0096]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eads, Damian Ryan (U.S. 2019/0065053) (Hereinafter Eads) in view of Chakrabarti et al. (U.S. 2010/0299367) (Hereinafter Chakrabarti), further in view of Harris (U.S. 2015/0278759), and further in view of Mitola, III, Joseph (U.S. 2014/0223561) (Hereinafter Mitola, III – art made of record).
As per claim 17, Eads discloses a computer-readable storage medium having program instructions recorded thereon that, when executed by a processing circuit, perform a method (see for example Eads, this limitation is disclosed such that there is a machine-readable medium 938 which has instructions 916 executed by processors 910; Fig.9 and associated text) comprising:
fixed or variable length vectors, comprising first and second vectors in a dataview, the dataview comprising a non-materialized view of the fixed or variable length vectors (see for example Eads, this limitation is disclosed such that there is data in the form of two arrays, a values array and an array of indices, the values of the arrays being sparse or dense vectors of fixed-length or variable-length data (i.e. “fixed or variable length vectors”). The two arrays provided a representation of a dense column as an abstraction (i.e. a “dataview comprising a non-materialized view of the fixed or variable length vectors”); paragraphs [0118]-[0143]); and
storing a first vector in a first buffer comprising a values array and an indices array (see for example Eads, this limitation is disclosed such that data is cached in memory using the two arrays, a values array and an array of indices, paragraphs [0057], [0118]-[0143]).
Although Eads disclose fixed or variable length vectors, comprising first and second vectors in a dataview, the dataview comprising a non-materialized view of the fixed or variable length vectors, Eads does not explicitly teach materializing a dataview for a machine-learning (ML) pipeline.
However, Chakrabarti discloses materializing a dataview (see for example Chakrabarti, this limitation is disclosed such that a view of records is materialized; paragraph [0005]).
Eads in view of Chakrabarti is analogous art because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eads by materializing views as taught by Chakrabarti because it would enhance the teaching of Eads with a known straightforward technique for conducting data searches (as suggested by Chakrabarti, see for example paragraph [0005]).
Although Eads in view of Chakrabarti discloses materializing a dataview, Eads in view of Chakrabarti does not explicitly teach that a dataview is for a machine-learning (ML) pipeline.
However, Harris discloses a dataview for a machine-learning (ML) pipeline (see for example Harris, this limitation is disclosed such that through a workflow process using machine learning algorithms, data values for use in the machine learning algorithms are collected; paragraph [0092]). 
Eads in view of Chakrabarti is analogous art with Harris because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eads in view of Chakrabarti by collecting data during a workflow that uses machine learning algorithms as taught by Harris because it would enhance the teaching of Eads in view of Chakrabarti with an effective means of applying a process of feature selection (as suggested by Harris, see for example paragraph [0096]).
Although Eads in view of Chakrabarti, further in view of Harris discloses materializing fixed or variable length vectors, comprising first and second vectors, in a dataview for a machine-learning (ML) pipeline, the dataview comprising a non-materialized view of the fixed or variable length vectors, Eads in view of Chakrabarti, further in view of Harris does not explicitly teach cursoring over rows in a dataview to access a reference to at least one delegate function configured to compute vectors.
However, Mitola, III discloses cursoring over rows in a dataview to access a reference to at least one delegate function configured to compute vectors (see for example Mitola, III, this limitation is disclosed such that a spreadsheet (i.e. dataview) with cells in rows is used with mouse entry (i.e. cursoring over) to access functions determined as parallel processes, the functions in support of vector machines; paragraphs [0165], [0212]).
Eads in view of Chakrabarti, further in view of Harris is analogous art with Mitola, III because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eads in view of Chakrabarti, further in view of Harris by using a spreadsheet as taught by Mitola, III because it would enhance the teaching of Eads in view of Chakrabarti, further in view of Harris with an effective means of organizing and retrieving referenced data (as suggested by Mitola, III, see for example paragraph [0165]).
As per claim 18, Eads in view of Chakrabarti, further in view of Harris, further in view of Mitola, III discloses the computer-readable storage medium of claim 17 (see rejection of claim 17 above), the method further comprising: selecting between (i) storing the first vector in the values array as a dense vector and (ii) storing the first vector in the values array and the indices array as a sparse vector (see for example Eads, this limitation is disclosed such that the values array and array of indices values are in the form of a sparse vector; paragraphs [0118]-[0143]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eads (U.S. 2019/0065053) in view of Chakrabarti (U.S. 2010/0299367), further in view of Harris (U.S. 2015/0278759), further in view of Mitola, III (U.S. 2014/0223561) as applied to claim 17 above, and further in view of Karppanen (U.S. 9,274,861).
As per claim 19, Eads in view of Chakrabarti, further in view of Harris discloses the computer-readable storage medium of claim 17 (see rejection of claim 17 above), but does not explicitly teach reducing memory allocation and reclamation by reusing the first buffer to replace the first vector with the second vector in the first buffer when the first buffer has capacity to store the second vector; and storing the second vector in a second buffer when the first buffer does not have capacity to store the second vector.
However, Karppanen discloses reducing memory allocation and reclamation by reusing the first buffer to replace the first vector with the second vector in the first buffer when the first buffer has capacity to store the second vector (see for example Karppanen, this limitation is disclosed such that in the event an amount of data to be written for a message (i.e. “second value”) is smaller than a first buffer, then the data for the message is stored in the first buffer, having an end of message location that occurs before the end of the first buffer; col.4 lines {30}-{57}. If there is data already existing (i.e. “first value”) in a first buffer memory location and the message that said [first] data belongs to has completed reading, then the first buffer is released and said [first] data is overwritten by other [second] data of another message; col.2 lines {1}-{23}); and 
storing the second vector in a second buffer when the first buffer does not have capacity to store the second vector (see for example Karppanen, this limitation is disclosed such that in the event that the amount data to be written for a message exceeds the size of a first buffer, the data is written to a replacement/alternative buffer; col.4 line {58} – col.5 line {20}).
Eads in view of Chakrabarti, further in view of Harris, further in view of Mitola, III is analogous art with Karppanen because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eads in view of Chakrabarti, further in view of Harris, further in view of Mitola, III by using first and second buffers for storing data depending on size of the first buffer as taught by Karppanen because it would enhance the teaching of Eads in view of Chakrabarti, further in view of Harris, further in view of Mitola, III with an effective means of reducing the need for actively deleting or clearing data from a shared memory (as suggested by Karppanen, see for example col.16 lines {32}-{45}).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Eads (U.S. 2019/0065053) in view of Chakrabarti (U.S. 2010/0299367), further in view of Harris (U.S. 2015/0278759), further in view of Mitola, III (U.S. 2014/0223561), further in view of Karppanen (U.S. 9,274,861) as applied to claim 19 above, and further in view of Cok (U.S. 5,432,909).
As per claim 21, Eads in view of Chakrabarti, further in view of Harris, further in view of Mitola, III, and further in view of Karppanen discloses the computer-readable storage medium of claim of claim 19 (see rejection of claim 21 above), but does not explicitly teach reusing a first buffer by reassigning a values array from the first buffer to a different buffer that stores a second vector.
However, Cok discloses reusing a first buffer by reassigning a values array from the first buffer to a different buffer that stores a second vector (see for example Cok, this limitation is disclosed such that a system then allocates a data destination buffer (i.e. a different buffer that stores a second value) and also allocates temporary buffers (i.e. a given temporary buffer corresponding to a first buffer) for transferring data through a processor. The system then initializes source, destination, length, pass and keep arrays (i.e. a first set of arrays). The processor then moves the data elements stored locally which must be consolidated into the complete data set for that processor into the destination at the proper location; col.9 lines {24}-{63})
Eads in view of Chakrabarti, further in view of Harris, further in view of Mitola, III, and further in view of Karppanen is analogous art with Cok because they are from the same field of endeavor, data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Eads in view of Chakrabarti, further in view of Harris, further in view of Mitola, III, and further in view of Karppanen by consolidating arrays to a destination buffer via temporary buffers as taught by Cok because it would enhance the teaching of Eads in view of Chakrabarti, further in view of Harris, further in view of Mitola, III, and further in view of Karppanen with an effective means of consolidating arrays simultaneously (as suggested by Cok, see for example col.9 lines {24}-{63})).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196